ixe GRAFFENBIED, J.
The defendant was indicted and convicted of petit larceny, and appeals.
The bill of exceptions fails to show that the defendant reserved any question for our consideration, except the action of the trial court in refusing to allow him to introduce certain evidence which, was manifestly irrelevant. He now insists that he is entitled to a reversal, because, he says, there was not sufficient-evidence introduced on the trial tending to establish the corpus delicti to warrant the submission of the case to the jury. In the case of Woodson v. State, 170 Ala. 87, 54 South. 191, the Supreme Court of Alabama, speaking on this subject, says: “Where the evidence is deemed insufficient to warrant a conviction, a ruling of the trial court on that proposition must be properly (usually by special instructions requested) invited, in order to invoke or justify a, review of the question, as raised below, by this appellate court.” In the present case, as in the Woodson Case, supra, the trial court had jurisdiction of the subject-matter and of the person, and, the judgment being grounded in a verdict accurately responding' to the indictment, the adjudication of guilt and the sentence therefor cannot be void, éven if there was not sufficient evidence of the corpus delicti to warrant the submission of the case to the *242jury. Having failed to reserve an exception in any manner to the action of the trial court on the subject, the defendant has presented nothing to us for review.—Woodson v. State, supra.
The judgment of the court below is affirmed.
Affirmed.